DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 06/14/2022. Claims 1-16 were pending. Claims 5, 3, 11 and 13 have been cancelled.   Claims 1, 4, 6, 9, 12 and 14 have been amended. Claims 1,2 4, 6-10, 12, 14-16 are now pending.  Claims 1,2 4, 6-10, 12, 14-16 are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claims 1-16 under 35 U.S.C. 112(b) set forth in the Office Action of 03/14/2022 is withdrawn in response to the Amendments filed on 06/14/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN106848255 to Huang (Huang, machine translation) in view of JP2005197025 to Edamoto (Edamoto, machine translation) in view of US 2011/0177393 to Park (Park).
Regarding claims 1 and 2, Huang discloses a battery (claim 1), comprising a cathode (para 4),an electrolyte (para 42), wherein the cathode comprises an active material and a lithiated agent-containing additive: since Huang discloses that composite material C  comprising cathode active material (LiNi0.8Co0.15Al0.05O2  (re claim 2)was added to the solution B (para 13) and dried, therefore the cathode active material comprises lithiated agent-containing additive since solution B  is solution of n-BuLi  in ethylene carbonate. Huang does not expressly disclose wherein the lithiated agent-containing additive comprises isobutyllithium or tert-butyllithium.
Edamoto teaches a non-aqueous electrolyte battery and its manufacturing method (Title), wherein the method of preparation of a cathode includes treatment of the cathode active material with organolithium compounds such as n-butyl lithium isobutyllithium or tert-butyllithium (para 13). Therefore, all three organolithium compounds having isomeric ligands are mutually replaceable. In addition, Edamoto teaches that the battery obtained by such method has excellent long-term reliability that does not easily increase the thickness of the battery (para 6). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode active material of Huang by replacing n-BuLi with isomeric iso-BuLi or t-BuLi  as taught by Edamoto, because the simple substitution of one known element for another is likely to be obvious when predictable results, such as  obtaining  the battery that  has excellent long-term reliability that does not easily increase the thickness of the battery are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460,195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); 
 Huang in view of Edamoto does not expressly disclose wherein the anode is silicon based.
Park teaches a battery (para 49), comprising a cathode comprising lithium nickel cobalt manganese oxide (NMC, para 60), electrolyte (para 5) and a Si-based anode (claim 3). Park also teaches that silicon has a higher theoretical capacity relative to carbon (para 0034) and as such high energy density (para 0035). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Huang in view of Edamoto with the Si-based anode, as taught by Park, because such modification would provide the battery, having the higher energy density.
Regarding claim 4, modified Huang (Huang in view of Edamoto and further in view of Park) of discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Edamoto teaches an amount of alkyl lithium in a range of 0.008 to 0.03 mol with respect to 1 mol of manganese contained in the positive electrode (Edamoto, para 13). It is Examiner position, that disclosed range reads on claimed 10% to 0.5% of the lithiated agent-containing additive in the active material. MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the amount of the lithiated agent-containing additive, based on range disclosed by modified Huang, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 6, modified Huang discloses wherein the anode comprises an active material that comprises between 50% to 95% silicon (Park, claim 3, para 62, 73.7 % Si by weight). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03
Regarding claim 7, Huang discloses a lithium-ion battery (claim 1).
Regarding claim 8, Huang discloses a liquid electrolyte (para 41).
Regarding claims 9,10, and 11, Huang discloses a method of forming a battery, the method comprising: forming a battery (claim 1), comprising a cathode (para 4),an electrolyte (para 42), wherein the cathode comprises an active material and a lithiated agent-containing additive: since Huang discloses that composite material C  comprising cathode active material (LiNi0.8Co0.15Al0.05O2  (para 29, re claim 10)was added to the solution B (para 13) and dried, therefore the cathode active material comprises lithiated agent-containing additive since solution B  is solution of BuLi (para 28) in ethylene carbonate. Huang does not expressly disclose the step wherein the lithiated agent-containing additive comprises isobutyllithium or tert-butyllithium.
Edamoto teaches a non-aqueous electrolyte battery and its manufacturing method (Title), wherein the method of preparation of a cathode includes treatment of the cathode active material with organolithium compounds such as n-butyl lithium isobutyllithium or tert-butyllithium (para 13). Therefore, all three organolithium compounds having isomeric ligands are mutually replaceable. In addition, Edamoto teaches that the battery obtained by such method has excellent long-term reliability that does not easily increase the thickness of the battery (para 6). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode active material of Huang by replacing n-BuLi with isomeric iso-BuLi or t-BuLi  as taught by Edamoto, because the simple substitution of one known element for another is likely to be obvious when predictable results, such as  obtaining  the battery that  has excellent long-term reliability that does not easily increase the thickness of the battery are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460,195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); 
Huang in view of Edamoto does not expressly disclose the step wherein the anode is silicon based.
Park teaches a battery (para 49), comprising a cathode comprising lithium nickel cobalt manganese oxide (NMC, para 60), electrolyte (para 5) and a Si-based anode (claim 3). Park also teaches that silicon has a higher theoretical capacity relative to carbon (para 0034) and as such high energy density (para 0035). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Huang in view of Edamoto with the Si-based anode, as taught by Park, because such modification would provide the battery, having the higher energy density.
Regarding claim 13, modified Huang (Huang in view of Edamoto and further in view of Park) of discloses the invention as discussed above as applied to claim 9 and incorporated therein. In addition, Edamoto teaches an amount of alkyl lithium in a range of 0.008 to 0.03 mol with respect to 1 mol of manganese contained in the positive electrode (Edamoto, para 13). It is Examiner position, that disclosed range reads on claimed 10% to 0.5% of the lithiated agent-containing additive in the active material. MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the amount of the lithiated agent-containing additive, based on range disclosed by modified Huang, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 6, modified Huang discloses the step wherein the anode comprises an active material that comprises between 50% to 95% silicon (Park, claim 3, para 62, 73.7 % Si by weight). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03
Regarding claim 15, Huang discloses a lithium-ion battery (claim 1).
Regarding claim 16, Huang discloses a liquid electrolyte (para 41).
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot due to new ground of rejection based on Edamoto.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727